
	
		I
		112th CONGRESS
		1st Session
		H. R. 67
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Rogers of
			 Michigan introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To extend expiring provisions of the USA PATRIOT
		  Improvement and Reauthorization Act of 2005 and Intelligence Reform and
		  Terrorism Prevention Act of 2004 until February 29, 2012.
	
	
		1.Extension of sunsets
			(a)USA PATRIOT
			 Improvement and Reauthorization Act of
			 2005Section 102(b)(1) of the
			 USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law
			 109–177; 50 U.S.C. 1805 note,
			 50 U.S.C.
			 1861 note, and
			 50 U.S.C.
			 1862 note) is amended by striking February 28,
			 2011 and inserting February 29, 2012.
			(b)Intelligence
			 Reform and Terrorism Prevention Act of
			 2004Section 6001(b)(1) of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law
			 108–458; 118 Stat. 3742;
			 50 U.S.C.
			 1801 note) is amended by striking February 28,
			 2011 and inserting February 29, 2012.
			
